Citation Nr: 0701400	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a right ring finger 
disability.

3.  Entitlement to service connection for gastrointestinal 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Preliminary review of the claims file leaves the Board with 
the impression that not all service medical records have been 
associated with the claims file.  It appears that only a 
limited number are in the file.  Moreover, in his notice of 
disagreement, the veteran reported that he was treated at 
Grafenwoehr, Germany military medical facility in 1974 for a 
finger and knee injury.  These records are not in the claims 
file.  The claims file does include a March 2003 additional 
request for records, but it appears that only separation 
documents were requested.  Appropriate action to ensure that 
all available service medical records are obtained should be 
taken before the Board undertakes appellate review.  

The veteran contends that he has left ear hearing loss as a 
result of exposure to weapons noise during service.  The 
veteran's service separation document indicates that his 
primary specialty was in field artillery.  The veteran had VA 
outpatient audiology consultations in 2002 and 2003.  The 
notes from those consultations indicate that the veteran has 
bilateral hearing loss, worse in the left ear.  Those 
reports, however, do not show the results of audiometric 
testing.  The Board will remand the claim for a VA 
audiological evaluation, with audiometric testing, and an 
opinion from the examiner regarding the likely etiology of 
any current hearing loss.

The veteran states that he had a crush injury of his right 
ring finger during service, and that he continues to have 
diminished sensation in that finger.  The available service 
medical records do not show treatment for any injury of that 
finger; but the report of the veteran's separation 
examination in October 1975 contains a notation of a scar on 
that finger.  The Board will remand the claim for a VA 
examination to determine the nature of any current disability 
of that finger, with an opinion from the examiner regarding 
the likely etiology of any current disability.

The veteran also asserts that he was treated in service for 
gastrointestinal problems, and that these problems have 
continued since service.  The veteran's service medical 
records show outpatient treatment for stomach pains, emesis, 
abdominal cramps, and constipation.  Records of post-service 
private medical treatment reflect gastrointestinal 
complaints, and findings of gastroesophageal reflux disease 
and irritable bowel syndrome.  The Board will remand the 
claim for a VA examination to determine the nature of any 
current gastrointestinal disorders, with an opinion from the 
examiner regarding the likely etiology of each current 
gastrointestinal disorder.

Finally, the veteran reports that he sustained injury to his 
knees in service, when a heavy trailer fell across his legs.  
He states that he continues to have trouble with his knees.  
The veteran's service medical records do not document injury 
or complaints involving the knees.  Private medical treatment 
notes reflect that the veteran has been seen for right knee 
pain on several occasions from 1992 forward, and that he told 
the physician that he had sustained injury of the knees in 
service when something heavy fell on them.  The Board will 
remand the claim for a VA examination to determine the nature 
of any current disability of either knee, with an opinion 
from the examiner regarding the likely etiology of any 
current knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
request any additional service medical 
records, to include a specific request for 
all records of treatment at a military 
medical facility in Grafenwoehr, Germany, 
in 1974.  

2.  The RO should schedule the veteran for 
VA audiological testing and evaluation, to 
address the severity and likely etiology 
of any current hearing loss.  The examiner 
must be provided with the veteran's claims 
file for review.  Audiological test 
results should be reported to allow for 
application of pertinent VA regulations.  
The examiner also should express an 
opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current hearing loss is causally related 
to service, to include noise exposure 
during service.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
nature and likely etiology of any current 
disability of the right ring finger and of 
the left and right knees.  The examiner 
must be provided with the veteran's claims 
file for review.  The examiner should 
provide diagnoses for any current 
disorders of the right ring finger, left 
knee, or right knee.  For each current 
disorder of the right ring finger, left 
knee, or right knee, the examiner should 
express an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the current 
disorder is causally related to service.  

4.  The RO should schedule the veteran for 
a VA gastroenterological examination to 
address the nature and likely etiology of 
any current gastrointestinal disorders.  
The examiner must be provided with the 
veteran's claims file for review.  The 
examiner should provide diagnoses for any 
current gastrointestinal disorders.  For 
each current gastrointestinal disorder, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the current disorder is a 
continuation or a residual of 
gastrointestinal conditions noted during 
service, or is otherwise causally related 
to service.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


